Pish, J.
As the verdict in the magistrate’s court was limited, in amount to the • proved value of the plaintiff’s trunk which was destroyed, and the evidence was amply sufficient to establish the liability of the defendant, its petition for certiorari, alleging to the contrary, was wholly without merit. The judgment of the superior court was, therefore, so palpably correct, it must be held that the bill of exceptions was sued out for delay only, and accordingly the judgment is

Affirmed, with damages.


All concurring, except Lewis, J., absent.